SULLIVAN, Judge
(concurring in the result):
RCM 701(g), Manual for Courts-Martial, United States (1995 ed.), states, inter alia: Regulation of discovery.
(1) Time, place, and manner. The military judge may, consistent with this rule, specify the time, place, and manner of making discovery and may prescribe such terms and conditions as are just.
(2) Protective and modifying orders. Upon a sufficient showing the military judge may at any time order that the discovery or inspection be denied, restricted, or deferred, or make such other order as is appropriate. Upon motion by a party, the military judge may permit the party to make such showing, in whole or in part, in writing to be inspected only by the military judge. If the military judge grants relief after such an ex parte showing, the entire text of the party’s statement shall be sealed and attached to the record of trial as an appellate exhibit. Such material may be examined by reviewing authorities in closed proceedings for the purpose of reviewing the determination of the military judge.
This rule provides for a full adversarial hearing on a discovery request or an ex parte hearing with inspection by the trial judge and the attachment of documents inspected as appellate exhibits. Error occurred here under this rule.
*146However, I find no prejudice requiring reversal of appellant’s convictions. Appellant did not demand an in camera inspection by the trial judge or attachment to the record of the desired medical records as provided for in RCM 701(g). See RCM 701(g)(3)(reme-dies for failure to comply with discovery rule). In these circumstances, I am persuaded that trial counsels’ representations as to the content of these records are a proper basis to affirm this case. See United States v. Branoff, 38 MJ 98,105 (CMA 1993).